Citation Nr: 1208365	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, identified as depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1997 to January 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Board denied service connection for depression.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the decision and remanded the appeal for action in accordance with a Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matter. 

Initially, the Board notes that in a statement received in November 2011, the Veteran has asked VA to "obtain mental health record from the CBOC Jacksonville/VAMC Fayetteville".   Review of the claims file shows no records of pertinent treatment dated later than 2008.  Additionally, it does not appear that any attempt has been made to act on the Veteran's 2011 request to obtain any up to date or ongoing records from the named VA provider.  On remand, an attempt should be made to obtain any outstanding records of pertinent medical treatment.

After any additional records are added to the claims file, VA should schedule the Veteran for an examination to ascertain the nature and likely etiology of his claimed psychiatric disorder.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining copies of any outstanding records of pertinent VA or private medical treatment received since 2008, and thereafter, seek to obtain such copies for the claims file.  In addition to any records that may be identified by the Veteran, the RO/AMC should specifically search for and obtain copies of pertinent records from CBOC Jacksonville/VAMC Fayetteville, as identified by the Veteran in his November 2011 statement.  

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

2.  After all the available records have been obtained, the RO/AMC should arrange for the Veteran's claims folder to be reviewed by a VA psychiatrist for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's claimed psychiatric disorder.  The medical opinion should provide some nonspeculative determination as to the degree of likelihood that the claimed disability is related to some aspect of the Veteran's period of service.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's claimed psychiatric disability is related to some aspect of his period of service. 

All studies that the psychiatrist deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the psychiatrist, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.  

After review of the claims file and examination, the examining psychiatrist should provide a diagnosis for any psychiatric disorder found.  For any diagnosed psychiatric disorder, the psychiatrist should provide an opinion as to whether it is at least as likely as not that such condition is related to some aspect of the Veteran's period of service.   

In doing so, the VA psychiatrist should consider and discuss the Veteran's lay statements regarding his claim, as well as findings and conclusions on pertinent records from the Veteran's period of service, and findings and conclusions contained in previous VA examination reports, such as the report of A VA psychiatrist dated in September 2005.   

The examining psychiatrist should provide a rationale for any opinion expressed in the examination report.  If the examining psychiatrist determines that it is not feasible to respond to any of the inquiries mention above, the examining psychiatrist should explain why it is not feasible to respond.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


